CONTINUATION SHEET

Continuation of Box 3a:
	The after final amendment filed July 14, 2021, includes an amendment to claim 16 without properly showing markings to indicate the changes that have been made relative to the immediate prior version.  Therefore, the status identifier of claim 16 is incorrect and should be “CURRENTLY AMENDED.”  Specifically, the after final amendment of claim 16 deletes “or coating” after the recitation “mixing” in line 2, and inserts the term “freeze-dried” after the recitation “with a” at the end of line 2.  
	The after final amendment raises new issues because of the amendment of claim 16.  In particular, claim 16 previously did not require in step 1 that the probiotic-containing product (that is mixed with the least one food) is “freeze-dried.”  This amendment would require further consideration of the cited prior art (in particular, Chye), and may require new grounds of rejection under 35 U.S.C. 102 and 35 U.S.C. 103.

Continuation of Box 12:
Applicant's arguments filed July 14, 2021, have been fully considered but they are not persuasive.  First, Applicant argues against the rejection under 35 U.S.C. 102 over Chye.  Applicant asserts that the teachings of the Chye disclosure say nothing about applying probiotic followed by freeze drying.  However, Chye explicitly states that their method for the production of a probiotic dried food comprises “b. coating the food product with a probiotic organism composition, and c. subsequently drying the food product to obtain the probiotic dried food product” (page 6, second-to-last paragraph).  These steps are also recited in claim 1 of Chye.  .
	Applicant argues that regardless of what the claim of Chye recited, that reference teaches nothing about applying probiotic followed by freezing.  However, as pointed out in the rejection, and repeated in the preceding paragraph, page 6, second-to-last paragraph indeed teaches the steps of claim 1 of Chye, and page 8, third paragraph indeed teaches the embodiment in which step c of Chye comprises freeze drying as the drying process.  Thus Chye teaches applying probiotic followed by freezing.
Applicant further argues that Chye does not teach that the probiotics are mixed with the fruit or any other food product and, without further processing, the food-probiotic product is freeze-dried – this is directed to instant claim 16 and its dependent claims.  In particular, Applicant asserts that the process, as actually taught and exemplified in Chye, is food mixed with probiotic and then stressed.  Applicant further asserts that there is no example or teaching in Chye that demonstrates application of mixing or coating followed by freeze-drying, and instead, Chye provides teaching of a product made by stressing probiotic into the food product using above room temperature as a requirement.  It appears Applicant is referring to Example 1 of Chye, and in particular page 12, third paragraph of Chye.  However, Example 1 of Chye is only one embodiment of their invention.  As pointed out in MPEP 2123(I), “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.”  Page 6, second-to-last paragraph and claim 1 of Chye does not 
Applicant further argues that the mere recitation of a series of steps without either instruction providing vital information on how to execute or recitation of source of information giving teaching of conditions for execution of a process does not constitute a teaching or disclosure, especially when the examples show only processes that clearly do not disclose how to make a product is taught in the reference, but only a food product having the probiotic stressed into the food.  It appears that Applicant is arguing that Chye does not include an enabling disclosure.  However, Chye indicates that freeze drying is a popular tool among researchers due to the promising results in maintaining the viability of probiotics in dried form (paragraph bridging pages 4 and 5).  Since freeze drying is a popular technique for the drying of probiotics, the skilled artisan would have known how to execute the freeze drying for the invention of Chye.  Therefore, there would not have been undue experimentation to perform the invention of Chye in which freeze drying is used in the drying process of step c of the invention of Chye.
Applicant asserts that it is believed that the Examiner must be relying on her own expertise, and that the Examiner gives no indication of what that expertise is or explanation of where the products made in accord with the claim is taught.  Applicant also argues (paragraph bridging pages 5 and 6 of the Remarks) that if the Examiner continues to rely on three lines in a claim in a reference (Applicant appears to be referring to the three lines of claim 1 of Chye), then the Examiner is asked to provide an Examiner’s Affidavit under 37 CFR 1.104 d(2) attesting to 
Regarding the rejection under 35 U.S.C. 102 of claims 1-3, 7, 14-15, and 19, Applicant asserts that the claims require that freeze-dried food products are mixed with or coated with a product containing probiotic organisms.  However, claim 1 and its dependent claims (which include claims 2-3, 7, 14-15, and 19) do not require that limitation – there is no recitation in claim 1 of mixing or coating a freeze-dried food product with a product containing probiotic organisms.  It appears Applicant is arguing a limitation of the after final amendment of claim 16, specifically step 1 of claim 16.  However, the after final amendment of claim 16 has not been entered.
Regarding the rejection under 35 U.S.C. 102 of claims 16, 17, and 22, Applicant asserts that all of those claims require application of freeze-dried probiotic-containing material be mixed with food, then freeze-drying the product of the mixture of freeze-dried probiotic-containing component with food.  However, this argument is directed to the after final amendment of claim 16 which has not been entered. 
Regarding the rejections under 35 U.S.C. 103, Applicant traverses the rejections by pointing to the reasons given relating to the rejection under 35 U.S.C. 102.  Since Applicant’s arguments are unpersuasive with respect to the rejection under 35 U.S.C. 102, then they are also unpersuasive with respect to the rejections under 35 U.S.C. 103.


No claims are allowed.


  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444.  The examiner can normally be reached on 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651            


/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651